PER CURIAM.
Appellant Carlton Green appeals four orders of the Broward Circuit Court which summarily denied his motions to correct illegal sentence filed in four separate cases pursuant to rule 3.800(a), Fla. R.Crim. P. We affirm in part and reverse and remand in part.
We affirm the trial court’s summary denial of the motions in cases numbered 96-23831 and 95-7240, for the reasons set forth in the State’s responses filed in those cases and in this court. Essentially, appellant is not entitled to relief in case number 96-23831 because he was sentenced as a habitual felony offender, such that a guidelines-based challenge under Heggs v. State, 759 So.2d 620 (Fla.2000) would be inapplicable. See Arce v. State, 762 So.2d 1003 (Fla. 4th DCA 2000). Neither was he entitled to relief in case number 95-7240 where he also advanced a Heggs challenge, as a 1994 sentencing guidelines scoresheet was used in that case.
However, we reverse and remand in cases numbered 96-6120 and 96-3320, in which the State concedes trial court error in the summary denial of appellant’s motions to correct illegal sentencing. There, appellant had also made Heggs challenges to his sentences, and the State agreed in the trial court that he was entitled to be resentenced under Heggs. The State thus agreed with appellant’s allegations that he fell within the window period for Heggs relief and that his sentences in those two cases were illegal as based on 1995 sentencing guidelines scoresheets.
AFFIRMED IN PART, REVERSED AND REMANDED IN PART.
WARNER, C.J., GUNTHER and HAZOURI, JJ., concur.